Case 2:20-cv-00013-SPC-NPM Document 6 Filed 01/16/20 Page 1 of 2 PageID 56



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                        Ft. Myers Division


  SIERRA CLUB and ENVIRONMENTAL
  CONFEDERATION OF
  SOUTHWEST FLORIDA,

         Plaintiffs,                                   Case No. 2:20-cv-13-FtM-38NPM

         v.

  FLORIDA DEPARTMENT OF
  TRANSPORTATION,
  UNITED STATES FISH &
  WILDLIFE SERVICE,

         Defendants.

                        CORPORATE DISCLOSURE STATEMENT
         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Sierra Club,

  Inc., declares that it has no parent corporation and no publicly held corporation currently

  owns 10% or more of its stock.

         Respectfully submitted this 16th day of January 2020.


                                                /s/ Bonnie Malloy
                                                BONNIE MALLOY (Fl Bar No. 86109)
                                                Earthjustice
                                                111 S. Martin Luther King Jr. Blvd
                                                Tallahassee, FL 32301
                                                T: 850-681-0031
                                                F: 850-681-0020
                                                bmalloy@earthjustice.org

                                                /s/ Tania Galloni
                                                TANIA GALLONI (Fl Bar. No. 619221)
                                                Earthjustice
                                                4500 Biscayne Blvd., Ste 201
Case 2:20-cv-00013-SPC-NPM Document 6 Filed 01/16/20 Page 2 of 2 PageID 57



                                                 Miami, FL 33137
                                                 T: (305) 440-5432
                                                 F: 850-681-0020
                                                 tgalloni@earthjustice.org

                                                 Counsel for Plaintiffs

                                  CERTIFICATE OF SERVICE

          I hereby certify that on this the 16th day of January, 2020, I electronically filed the

  foregoing with the Clerk of Court using the CM/ECF system, which will send notification of

  the filing to all counsel of record.

                                                 /s/ Bonnie Malloy
                                                 BONNIE MALLOY
